TAYLOR, Judge.
This cause is remanded to the circuit court to make a factual determination of whether there has been a legally cognizable notice of appeal filed by the defendant. If the circuit court ascertains that a notice of appeal has been filed, then it shall proceed on that basis. If it ascertains that no legally cognizable notice of appeal has been filed, then it should so indicate to us within 30 days of the date of this opinion so that this court may consider dismissal of the proceedings.
REMANDED WITH DIRECTIONS.
All the Judges concur.